Citation Nr: 0718424	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  03-22 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 30 percent, prior to July 21, 2005, for post-traumatic 
stress disorder (PTSD).  

2.  Evaluation of PTSD, currently rated as 50 percent 
disabling.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to December 
1971.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Detroit, 
Michigan, VA Regional Office (RO).  

The Board notes that notice of the June 2002 rating decision 
on appeal was sent on July 15, 2002, and a statement of the 
case was issued on August 5, 2003.  While the VA Form 9 was 
received on November 14, 2003, the AOJ has accepted it as 
timely and has afforded the veteran a hearing.  Therefore, we 
will not disturb that finding and consider the VA Form 9 to 
have been timely filed.  

The Board further notes that additional VA treatment records 
have been associated with the claims file since the issuance 
of the last supplemental statement of the case and there is 
no waiver of initial AOJ consideration.  The Board finds that 
the records pertain primarily pertain to disorders unrelated 
to this appeal and the reference to PTSD is consistent with, 
and confirms, the determination herein.  

The Board further notes that service connection for PTSD was 
granted in the June 2002 rating decision and a 30 percent 
disability evaluation was assigned from April 17, 2001.  In 
an August 2005 rating decision, the AOJ increased the 
evaluation for PTSD to 50 percent, from July 21, 2005.  The 
Board notes that since the increase to 50 percent from July 
21, 2005 did not constitute a full grant of the benefits 
sought, the increased rating issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The veteran was afforded a personal hearing before a hearing 
officer at the RO in January 2004.  A transcript of the 
hearing has been associated with the claims file.  

The Board notes that at the hearing, the veteran's 
representative raised the issue of an increased rating for 
the veteran's service-connected hearing loss disability.  
Transcript at 1 (2004).  This issue is referred to AOJ.  

In the August 2004 VA Form 9, the veteran requested a Board 
hearing.  In correspondence received in March 2005, the 
veteran withdrew his request for a Board hearing.  

The Board notes that in April 2007, the veteran raised the 
issue of entitlement to a total rating based on individual 
unemployability.  This issue is referred to the AOJ.  


FINDINGS OF FACT

1.  PTSD is manifested by symptoms of depression, difficulty 
sleeping due to recurring nightmares, intrusive 
recollections, social isolation, problems with concentration, 
and difficulty with interpersonal relationships, resulting in 
severe social and occupational impairment with reduced 
reliability and productivity.

2.  Tinnitus was not manifest in service and is not 
attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for a uniform 70 percent evaluation for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2006).  

2.  Tinnitus was not incurred or aggravated in active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304, (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in October 2001; a rating decision 
in June 2002; and a statement of the case in August 2003.  
The October 2001 letter preceded the RO's initial 
adjudication (in June 2002).  The above documents discussed 
specific types of evidence, the applicable legal 
requirements, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA has made 
all efforts to notify and to assist the veteran with regard 
to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
veteran's possession.  The Board notes that a notice was also 
sent in February 2006.  In April 2006, the veteran stated 
that he had no other information or evidence to give to VA.  
The Board finds that any defect with regard to the timing or 
content of any of the notices sent prior to the RO's initial 
adjudication is harmless.  The Board finds that even if there 
is any defect with regard to the timing or content of any of 
the notices sent prior to the RO's initial adjudication, that 
defect is harmless because of the thorough and informative 
notices provided throughout the adjudication process and 
because the veteran has had a meaningful opportunity to 
participate effectively in the processing of the claim with 
RO adjudication after receipt of the required notice.  VA 
effectively complied with all of the required elements under 
its duty to notify claimants prior to the RO adjudication.  

The veteran has not demonstrated how any defective notice has 
prejudiced him in the essential fairness of the adjudication.  
There has been no prejudice to the veteran, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  See Overton v. Nicholson, 
20 Vet. App. 427 (2006); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine), on remand, 20 Vet. App. 537 (2006) (discussing 
Board's ability to consider "harmless error"); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
in part, Hartman v. Nicholson, __ F.3d __, No. 2006-7303, 
2007 WL 1016989 (Fed. Cir. Apr. 5, 2007); cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the veteran.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The veteran has been 
afforded VA examinations.  See 38 C.F.R. § 3.159 (2006).  
Thus, VA has fulfilled its duty to assist the veteran.  

I.  Evaluation

Criteria & Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).

When rating the veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where service connection 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The severity of the veteran's PTSD is determined by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under this code, a 50 percent 
rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  
A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  A GAF of 41 to 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  A GAF of 61 
to 70 is indicative of some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.

Initially, the Board notes that the AOJ has assigned staged 
ratings.  That is, the 30 percent evaluation assigned was 
increased to 50 percent, from July 21, 2005, by rating 
decision dated in December 2005.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  The Board, however, finds that the 
condition has not significantly changed during the appeal 
period; and that a uniform 70 percent rating is warranted.  
In that regard, the Board notes that a July 2004 Social 
Security Administration (SSA) determination reflects that 
PTSD, major depression and panic attacks had resulted in a 
marked limitation of ability to make occupational 
adjustments, and personal-social adjustments since January 
2003.  

As reflected in the records, to include the January 2002, 
April 2003, and July 2005 VA examination reports, as well as 
the SSA records, given the depth and persistence of his 
social isolation, nightmares, intrusive recollections, and 
difficulty with concentration, the veteran is entitled to a 
higher 70 percent rating for his PTSD.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).  He manifestly has deficiencies 
in most areas, specifically in occupation and social 
functioning and mood.  The evidence of avoidance of social 
interaction is probative of difficulty adapting to stressful 
situations.  In May 2001 VA treatment records, the veteran 
admitted to having been depressed and/or sad for most of the 
previous year and of having lost interest or pleasure in 
things that he usually cared about.  It was noted that he had 
insomnia and was unemployed.  During the January 2002 VA 
examination, while the examiner assigned a GAF score of 58, 
it was noted that the veteran's symptoms and disturbance 
caused clinically significant distress and impairment in 
social and psychological areas of functioning.  On VA 
examination in April 2003, it was noted that he had lost his 
job and had no steady income.  He was disheveled, exhibited a 
depressed mood, and had an affect that was flat, constricted, 
and blunted.  The report notes that he was estranged from his 
wife, avoided public places, had panic attacks, was 
hypervigilant, had no close friends, and isolated himself 
most of the day.  The examiner added that since the veteran 
was unable to work, his symptoms were more acute and taking 
control of his life.  The July 2005 VA examiner stated that 
although the veteran had been able to maintain employment 
when he could work in isolation, his difficulty with 
concentration interfered with safety, and it was noted that 
he was very accident prone and had cut off his finger at his 
assembly job.  Ultimately, the veteran demonstrates inability 
to establish and maintain effective relationships of the type 
and degree that warrants a 70 percent rating for PTSD.

The evidence does not, however, show that the veteran has 
symptoms severe enough to warrant the highest possible rating 
of 100 percent.  Comparing his reported and documented 
symptoms of PTSD to the rating schedule, he exhibits none of 
the criteria for the 100 percent rating.  

The July 2005 VA examination report notes that the veteran 
was adequately groomed and that he was independent in all 
personal care and household activities.  While impairment in 
concentration was noted to present a safety issue at work, 
there is no evidence of violent towards others.  In addition, 
although suicidal ideation was noted, there was no intent.  
The Board notes that a July 2003 VA treatment record notes he 
denied suicidal ideation.  There were no hallucinations, 
speech was normal, and no thought disorder was noted.  A July 
2003 VA examination report notes he was alert and oriented 
and that he had had no suicidal ideations or plans and no 
homicidal ideation, plan or intent.  While an April 2003 
private examination report notes that the veteran had thought 
about suicide in the past, it was noted that he denied self-
harming behaviors.  The Board notes that in determining that 
the veteran was unemployable, the July 2005 VA examiner 
included in the finding the veteran's numerous other medical 
conditions, and SSA records reflect that he is unemployable 
primarily due to ischemic heart disease.  He does not 
manifest or nearly manifest the behavioral elements of 100 
percent disability under Diagnostic Code 9411.  There is no 
documented instance of grossly inappropriate behavior.  There 
is no clinical evidence of disorientation to time and place.  
There is no documentation of loss of memory of the names of 
close relatives, his occupation, or of his own name.  Based 
on the totality of the evidence, the preponderance of the 
evidence is against a rating higher than 70 percent.  38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2006).

Lastly, the Board finds that the evidence does not show that 
this case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization solely due 
to PTSD as to render impractical the application of the 
regular schedular standards. While it was noted on VA 
examination in January 2002 that the veteran was hospitalized 
on two occasions in 1983 for a "nervous breakdown," such is 
not relevant to the appeal period.  In addition, a January 
2003 VA treatment record notes he was unemployed in the labor 
field due to a back disorder and SSA records reflect that the 
veteran is unemployable primarily due to ischemic heart 
disease.  

II.  Service Connection

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces.  38 
C.F.R. § 3.303 (2006).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

In order to establish service connection the evidence must 
show a disability due to a disease or injury related by 
competent evidence to service.  Initially, Board notes that 
the veteran is service connected for a hearing loss 
disability based on noise exposure while serving as a door 
gunner in service and thus, the Board accepts that he was 
exposed to noise in service.  Whether tinnitus is related to 
in-service noise exposure requires competent evidence.  The 
veteran indicated at that January 2004 hearing that he had 
ringing in his ears during service and that it had gotten 
worse since service.  Transcript at 12.  While, the veteran 
is competent to report his symptoms, he is not a medical 
professional and his opinion is not competent in regard to 
matters requiring medical expertise.  His statements do not 
constitute competent medical evidence that tinnitus is 
related to service.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992) (lay persons are not competent to offer 
evidence that requires medical knowledge).  The Board notes 
that the January 2002 VA examination report notes combat.  
Regardless of the provisions of 38 U.S.C.A. § 1154(b), the 
most probative evidence establishes that tinnitus is not 
related to service.  Service medical records are negative for 
complaints or a diagnosis of tinnitus.  The March 2002 VA 
examiner specifically stated that it was likely that tinnitus 
did not have an onset until well after service, based upon 
the negative service medical records and the veteran's report 
of having had tinnitus only for the previous ten years.  In 
fact, the examiner stated that noise exposure from the 
variety of industrial and mining noise that the veteran was 
exposed to after service may have been the cause of his 
tinnitus.  Such evidence is far more probative than the 
veteran's unsupported lay opinion.

In sum, the evidence shows that the veteran did not have 
tinnitus during service, and that tinnitus is not related to 
active service.  The Board concludes that the March 2002 
medical opinion to the effect that tinnitus is not related to 
service to be consistent with the record and the most 
probative evidence regarding etiology.

The preponderance of the evidence is against the claim, and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.









ORDER

A uniform 70 percent rating from April 17, 2001, is granted 
for PTSD, subject to the controlling regulations applicable 
to the payment of monetary benefits.

Service connection for tinnitus is denied.  



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


